Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Preliminary amendment received 4/3/2020, IDS received 5/18/2020 and 5/16/2022 have been entered. 

Election
Applicant's election without traverse of Group I and species of human for type A, in the reply filed on 5/16/2022 is acknowledged. Claims 91 drawn to nonelected species and claims 49, 68, 70, 78, 80 and 92 drawn to nonelected invention, thus are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 1-3, 5, 9-14, 17-19, 26, 88-90 and 97 are presented for examination on the merits. 
Priority
The filing date of this application is 12/23/2019. 

Specification
The specification is objected to for inappropriate notation of an internet address. The specification contains embedded hyperlinks on page 24, line 1, and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. Removal of the “http://” is sufficient to comply.

Information Disclosure Statement
The listing of references in pages 51-56 of specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been submitted in IDS and/or cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 9 is objected to because of the following informalities:  Please spell out “CRC” (in line 3) at least in the first occurrence.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 9-14, 17-19, 26, 88-90 and 97 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 1-3, 5, 9-14, 17-19, 26, 88-90 and 97 are determined to be directed to an abstract idea. 
Claims 1-3, 5, 9-14, 17-19, 26, 88-90 and 97 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP §2106.
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a cryopreserved tumor fragment which are natural product. 
Regarding Step 1 (YES), independent claims 1 and 26 recite at least one step of “obtaining …”. Thus the claims are to a process.
Regarding step 2A (Prong one, YES), for independent claims 1 and 26, the claims indicate that they focused on a process of determining the presence of colorectal cancer/polyps and then treating a subject in accordance with that determination. Limitations in the claims recite “comparing…”, “determining…” and “administering…” which has a BRI that requires comparing the obtained data in order to determine the cancer/polyps status for treatment. These limitations therefore recite mental steps as an exemplar of an abstract idea. In addition, limitations describe a naturally occurring relationship between the increased levels of the markers and presence of colorectal cancer/polyps, and thus may also be considered to recite a law of nature. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because beside the abstract idea the claim recites “administering…” step that does not provide any information as to how the subject is to be treated or what is administered. Thus the limitations fail to meaningfully limit the claim because it does not require any particular application of the recited comparing/mental step, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
Regarding Step 2B (NO), the recitation of the steps does not amount to “significantly more” than the recited exception. Thus the limitation does not require any particular application of the recited mental steps and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (Step 2B: NO). The claim is not eligible. Additional limitations are needed to integrates the abstract idea and transform the claims to a patent-eligible practical application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102(b) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1, 9, 13, 88-90 and 97 are rejected under 35 U.S.C. 102(b) as being anticipated by Sugimoto (J Cancer Res Clin Oncol., 1995, 121:317-319).
Sugimoto discloses method to determine metabolite profile (page 317, abstract). 
For Claims 1, 13, 90 and 97, the reference clearly discloses a method comprising: (a) obtaining a metabolite profile from a bodily fluid sample (urine samples, page 317, right column, 1st full paragraph++, for claim 97) collected from a subject (human subject not have symptoms of colorectal cancer/polyps, page 317, right column, 1st full paragraph++, for claims 13 and 90) by measuring diacetylspermine (Ac2Spm, page 318, Fig. 1); (b) comparing the diacetylspermine profile with a reference metabolite profile: healthy persons (page 318, Fig. 1); (c) determining the presence of colorectal cancer/polyps in the subject if the Ac2Spm level is increased at least 2-fold as compared to the reference (page 318, Fig. 1).
For Claim 9, the reference teaches the reference metabolite profile is obtained from similarly processed urine samples of healthy subject which do not have colorectal cancer/polyps (page 317, right column, 1st full paragraph, line 9++).
For Claims 88-89 the reference teaches prior to measuring metabolite levels, the urine sample is stored/frozen and measured by HPLC (page 317, right column, 1st full paragraph, line 10++).

Claims 1, 9, 13-14, 88-90 and 97 are rejected under 35 U.S.C. 102(b) as being anticipated by Hiramatsu (Clin Cancer Res., 2005, 11(8):32986-2990, IDS).
Hiramatsu discloses method to determine metabolite profile (page 2986, abstract). 
For Claims 1, 9, 13, 90 and 97, the reference clearly discloses a method comprising: (a) obtaining a metabolite profile from a bodily fluid sample (urine samples, page 2986, right column, 2nd full paragraph++, for claim 97) collected from a subject (some of the breast cancer patient does not have symptoms of colorectal cancer/polyps, page 2986, right column, 2nd full paragraph++, for claims 13 and 90) by measuring diacetylspermine (DiAcSpm, page 2988, Fig. 1); (b) comparing the diacetylspermine profile with a reference metabolite profile: healthy persons (page 2987, left column, line 20++ and page 2988, Fig. 1, for claim 9); (c) determining the presence of colorectal cancer/polyps in the subject if the Ac2Spm level is increased at least 2-fold as compared to the reference (page 2988, Fig. 1).
For Claim 14, the reference teaches additional diagnostic tests: fecal occult blood test (page 2989, right column, 1st full paragraph, line 8++).
For Claims 88-89 the reference teaches prior to measuring metabolite levels, the urine sample is stored/frozen and measured by ELISA which is considered fluorescent/colorimetric analysis (page 2987, left column, line 22++).

Claims 1-2, 9-10, 12-14, 89-90 and 97 are rejected under 35 U.S.C. 102(b) as being anticipated by Deng (American J of Gastroenterology, 2018, 113: p S153).
Deng discloses method to determine metabolite profile for colorectal cancer (title). 
For Claims 1-2, 9, 13, 90 and 97, the reference clearly discloses a method comprising: (a) obtaining a metabolite profile from a bodily fluid sample (urine samples, Methods, line 1++, for claim 97) collected from a subject (normal subject does not have symptoms of colorectal cancer/polyps, 2nd paragraph++, for claims 13 and 90) by measuring diacetylspermine and kynurenine (3rd paragraph, line 3++, for claim 2); (b) comparing the metabolite profile with a reference metabolite profile: normal (3rd paragraph++, for claim 9); (c) determining the presence of colorectal cancer/polyps in the subject if the Ac2Spm level is increased at least 2-fold as compared to the reference (3rd paragraph++).
For Claims 10 and 14, the reference teaches use of colonoscopy to identify healthy subjects (2nd  paragraph, line 1++) and colorectal cancer/polyps.
For Claim 12, the reference teaches use of AUC as predictor which is logistic regression analysis (3rd paragraph, line 2++).
For Claim 89 the reference teaches measuring metabolite levels with LC-MS (2nd paragraph, line 3++).

Claims 1, 3, 5, 9, 12-13, 18-19, 26, 89-90 and 97 are rejected under 35 U.S.C. 102(b) as being anticipated by Zhang (Anal. Chem., 2018, 90:11941-11948).
Zhang discloses method to determine metabolite profile for cancer (title and abstract). 
For Claims 1-2, 9, 13, 90 and 97, the reference clearly discloses a method comprising: (a) obtaining a metabolite profile from a bodily fluid sample (blood/plasma samples, page 11942, right column, 2nd paragraph++, for claim 97) collected from a subject (normal subject does not have symptoms of colorectal cancer/polyps, page 11942, right column, 2nd paragraph++, for claims 13 and 90) by measuring diacetylspermine, proline (page 11946, Table 1, for claim 3) and putrescine (page 11944 Fig. 3, for claim 5); (b) comparing the metabolite profile with a reference metabolite profile: normal (page 11946, Table 1, for claim 9); (c) determining the presence of colorectal cancer/polyps in the subject is considered a mental step since Zhang teaches 2 markers increased in colorectal cancer (page 11945, right column, 2nd full paragraph, line 10++).
For Claim 12, the reference teaches PLS-DA analysis (page 11941, abstract, line 17++).
For Claims 18-19 and 26, the reference teaches administering to the subject one or more treatment: Chinese medicine which is considered inhibitors with antineoplastic activities (page 11942, right column, 2nd paragraph, line 8++).

For Claims 88-89 the reference teaches collecting human plasma sample which is inherently refrigerated and measuring metabolite levels with HPLC-MS-MS (page 11942, 5th paragraph++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-3, 5, 9-14, 17-19, 26, 88-90 and 97 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Hiramatsu, Deng and Zhang.
Hiramatsu, Deng and Zhang teach what above as applied.  
Hiramatsu, Deng and Zhang do not explicitly teach the reference metabolite profile is obtained from healthy subject which are matched to the subject being tested by age and gender as recited in claim 11, enrolling the subject in a clinical trial as recited in claim 17. However, Zhang teaches demographic and clinical characteristic of participants (page 11942, right column, 2nd paragraph, line 7++) clinical application of the data obtained from healthy people and cancer patient (page 11942, left column, 3rd full paragraph++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use age/gender matched control subjects and enroll the subject in clinical trial for clinical application.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of sample detecting in cancer and Zhang teaches demographic and clinical characteristic of participants (page 11942, right column, 2nd paragraph, line 7++) clinical application of the data obtained from healthy people and cancer patient (page 11942, left column, 3rd full paragraph++), therefore it is obvious for one of ordinary skill in the art to optimize the selection of control subjects and to enroll in clinical trial for clinical treatment with anticipated success.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of age/gender matched control subjects and enroll the subject in clinical trial for clinical application, etc. is routine and known in the art.  

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653